         Case 5:20-cv-00039-MFU-JCH Document 1 Filed 06/29/20 Page 1 of 3 Pageid#: 1
     #   '

+T                                                                         CLERR'S OFFICE U.s.DIsT.cotm r
                                              .
                                                                               AT HARRISONBURG, VA .      i
                                                                                                          .
                                                                                       FILED           .
                                                                                                        <
                                                                                                     ....
                                                                                                    *...= =
                                         UNITED STATESDISTRICT COURT                JUN 29 2222
                                          W ESTERN DISTRICT 0F VIRGm IA                                              .


                                                Hnrrisonburg Division   JIJLIA c. pt-jojry,cj-gny
                                                                                           -              ':q
                             '                                                BY:                               :
              MII-LER sBM RooKs                                                     Epulzvcusnx                j
                                                                                                        ..--   :::

                      Plaintim
              v.                                                caseNo. b '        39
                                                                          .A œ vôcom
              EVANS DELIVERY COM PANY INC.
              SERVE:Registered Agent:RobertW alker
              709 O1d HuntW ay
              Hem don,Virginia 20170

              And
                                                                  f

              RON A I,D LEE BR OW N ,. TR.,
              206 PointerCircle Apt.12
.
              N ewportNews,Vl  2rginia23602

                      Defendants.


                                                     COA LM NT

                      M illerSeabrooks,theplaintif,hereinafterSeabrooks,bringsthiscivilaction seeking

              moneyjudgmentagainstthedefendantsjointlyandseverally forthenegligenceonthegrotmdsin
              the amountsasrecitedherein and statesasfollows:

                                                       PARTIES

                   1. DefendantBrownatalltimesrelevantheretoresidesat206PointerCircle,Xpt.12,
              NewportN ews,Virginia23602.

                   2. DefendmltBrown ata11tim esrelevanthereto upon irlform ation and beliefwasactingas

              agent,representativeoremployee ofEvansDelivery Company Inc.

                   3. EvansDelivery Company Inc.hasaregistered agentRobertW m er,709 O1d HuntW ay,

              Hem don,Virginia20170.


                                                           1
                 Case 5:20-cv-00039-MFU-JCH Document 1 Filed 06/29/20 Page 2 of 3 Pageid#: 2
            *.

    Q                                                                                              .




                                                           JURY DEM AND

                         4. TheplaintiffdemandsajurytI'
                                                      iaIofa1lissuesraisedintheComplaint.
                                                      JURISDICTION AND VEM JE


                         5. ThisCourthmsdiversityjurisdictiontmder28U.S.C.j1332becausethepartiesare
                      diverseand theam otmtin conkoversy,exclusiveofinterestand costsexceed Seventy Five

                      ThousandDollars($75,000.00).
                         6. '
                            IhisCourthaspersonaljurisdiction overDefendantspursuanttoVa.Codej8.01-
                      328.1(A)(1)and(3)becausethedefendantsweretransactingbusinessintheCommonwea1thof
                      Virginiaandcausedtortiousinjuly byanactoromissionwithinthisCommonwealth.
                         7. VenueisproperinthisCourtunder28USC j1391(b)(2)becauseasubstantialpartofthe
                      events,acts,and/orom issionsgiving riseto thisclim occurred within theconlinesof

                      Rockingham County,Virginia.Rockingham County lieswithin thecontinesoftheW estem
                                                  '
        .



                      Disz ctofVirgirliaand thedefendantsaresubjecttothisCourt'spersonaljurisdiction.
                                                      FACTUAI,AI,LEGATIONS

                         8. On oraboutJuly 26,2018,Plaintif Seabrookswasthedriverofavehicletravelingnorth

                      on Interstate 81 in Rockingham Cotmty,Virginia.

                         9. Atsaid tim eandplace,DefendantBrownwasoperating am otorvehiclein theleA laneof

                      Interstate 81north in Rockingham Cotmty,Virginia alongsidePlaintiffSeabrooks'vehicle.

                         10.Itwmstheduty ofDefendantBrown to operatehism otorvehiclew1t11remsonablecareand

                      to comply with the applicablerulesoftheroad and forthe safety ofothersincluding theplaintiE

                         11.'I'he defendantbreached the aforesaid dutiesofm aintnining aproperlookout,maintaining

                      llisvehiclein hislaneoftavel,and maintaining ltisvehicleunderpropercontolunderthe

                      circllm stanceswhen henegligently,suddely,and carelessly withoutwnrning entered and
;

                                                                   2
    Case 5:20-cv-00039-MFU-JCH Document 1 Filed 06/29/20 Page 3 of 3 Pageid#: 3
*




         encroached thetravellaneofPlaintis Seabroob ,and hiscargo cnmelosecausingthe'accidentto

         occurandtheplaintiffbeinginjured.
            12.Asa directand proxhnatecauseofthedefendant'snegligence asdescribedherein,

         PlnintiffSeabrookssustainedseriousandpermanentinjudes,hassufferedpainofbodyandmind
         and willconthmetosuffersam ein thefuture,hasincun'ed lossofenm ings,hmsincurred medical

         billsand costs,andm ay inctlrm edicalcostsandbillsin thefuture.

                W HEREFORE,PlaintiffdemandsjudgmentagainstthedefendantintheamotmtofNINE
         HUNDRED THOUSAND DOLLARS($900,000.00)withpre-judgmentinterest9om July26,
         2018,postjudgmentinterest,andal1costsaspermittedby law,andthatthecourtgrantsuch
         otherand furtherreliefthatisdeem ed eqtlitableand fair.




                                                                   M ILLER SEABROOKS
                                                                   By Counsel



         Kevin L.L    111,Esq 're SB:21081
         LOCKI,IN COLEM AN ,PLLC
         9253M os treet,Stlite 100
         M anassas, 'ginia20110
         (703)392- 6 6Phone
         (703)393-799 Fax
         lclocklin@loc 'ncolemanlam com
         Counselfor'/lfnl;.
                          F
